Case: 17-15629   Date Filed: 10/02/2019   Page: 1 of 5


                                                   [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 17-15629
                      Non-Argument Calendar
                    ________________________

              D.C. Docket No. 6:15-cv-00049-JRH-RSB



WASEEM DAKER,

                                           Plaintiff - Appellant,


                                versus


UNITED STATES OF AMERICA,
BRIAN CHRISTOPHER JOHNSON,
BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES,

                                           Defendants - Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Southern District of Georgia
                   ________________________

                          (October 2, 2019)
              Case: 17-15629     Date Filed: 10/02/2019    Page: 2 of 5


Before WILSON, JILL PRYOR and HULL, Circuit Judges.

PER CURIAM:

      Waseem Daker, a Georgia prisoner proceeding pro se, appeals the district

court’s dismissal of his civil rights complaint. He argues that the district court

erred in dismissing his complaint under the “three strikes” provision in the Prison

Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(g). After careful review, we

affirm.

      When Daker filed his civil rights complaint, he filed an application to

proceed in forma pauperis. The magistrate judge issued a recommendation that the

court dismiss Daker’s complaint without prejudice.

      The magistrate judge identified two alternative grounds for dismissing

Daker’s complaint. First, the magistrate judge explained that Daker’s complaint

was due to be dismissed under the PLRA’s three strikes provision. The magistrate

judge found that Daker had four previous filings that had been dismissed because

they were frivolous, malicious, or failed to state a claim for relief. Because Daker

had three or more “strikes” under the PLRA and failed to prepay the filing fee, the

magistrate judge recommended that his complaint be dismissed without prejudice.

      Second, the magistrate judge explained that Daker’s complaint could be

dismissed on the alternative ground that he had failed to provide truthful

information regarding his financial status in his application to proceed in forma


                                           2
                 Case: 17-15629       Date Filed: 10/02/2019       Page: 3 of 5


pauperis. The magistrate judge noted that in other cases courts had found that

Daker had filed affidavits to proceed in forma pauperis that concealed or misstated

his true assets and income. The magistrate judge determined that Daker made

similar allegations of poverty in this case and thus had abused the judicial process,

which warranted the dismissal of his complaint. 1

       Daker objected to the magistrate judge’s recommendation. He argued that

his complaint was not due to be dismissed under the PLRA’s three strikes

provision. But Daker did not challenge the magistrate judge’s alternative

determination that the action was due to be dismissed because he had concealed or

misstated his assets and income in his application to proceed in forma pauperis.

The district court overruled Daker’s objections, adopted the magistrate judge’s

recommendations, and dismissed his complaint without prejudice. This is Daker’s

appeal.

       “Ordinarily, a federal litigant who is too poor to pay court fees may proceed

in forma pauperis,” meaning that “the litigant may commence a civil action

without prepaying fees or paying certain expenses.” Coleman v. Tollefson,

135 S. Ct. 1759, 1761 (2015); see 28 U.S.C. § 1915(a)(1). But the PLRA’s “three-



       1
         In the recommendation, the magistrate judge acknowledged that in general a district
court was permitted to dismiss an action on its own motion only if the plaintiff received notice of
the court’s intent to dismiss the action or had an opportunity to respond. The magistrate judge
explained that Daker received such notice through the recommendation and had an opportunity
to respond by filing an objection to the recommendation.
                                                 3
                Case: 17-15629    Date Filed: 10/02/2019    Page: 4 of 5


strikes” provision limits when certain prisoners may proceed in forma pauperis.

Daker v. Comm’r, Ga. Dep’t of Corr., 820 F.3d 1278, 1283 (11th Cir. 2016). The

PLRA provides that a prisoner may not

      bring a civil action or appeal a judgment in a civil action or proceeding
      [in forma pauperis] if the prisoner has, on 3 or more prior occasions,
      while incarcerated or detained in any facility, brought an action or
      appeal in a court of the United States that was dismissed on the grounds
      that it is frivolous, malicious, or fails to state a claim upon which relief
      may be granted, unless the prisoner is under imminent danger of serious
      physical injury.

28 U.S.C. § 1915(g). The PLRA also provides that a court “shall dismiss” a case

“at any time” if it determines that “the allegation of poverty is untrue.” Id.

§ 1915(e)(2).

      Here, the district court’s dismissal of Daker’s complaint rested on two

independent grounds: (1) that he had three strikes and (2) that his allegations of

poverty were untrue. “To obtain reversal of a district court judge that is based on

multiple, independent grounds, an appellant must convince us that every stated

ground for the judgment against him is incorrect.” Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). If “the appellant fails to challenge

properly on appeal one of the grounds on which the district court based its

judgment, he is deemed to have abandoned any challenge of that ground, and it

follows that the judgment is due to be affirmed.” Id.




                                           4
              Case: 17-15629     Date Filed: 10/02/2019   Page: 5 of 5


      On appeal, Daker challenges the district court’s dismissal of his complaint

under § 1915(g)’s three-strikes provision. But he raises no argument challenging

the district court’s alternative determination that his complaint was due to be

dismissed under § 1915(e) because in his application to proceed in forma pauperis

he had concealed or misstated his true assets and income, making his allegation of

poverty untrue. Even though we liberally construe briefs filed by pro se litigants,

issues not briefed on appeal by a pro se litigant are deemed abandoned. See

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Because Daker

abandoned any challenge to the district court’s independent, alternative ground for

dismissing his complaint, the district court’s judgment is due to be affirmed. See

Sapuppo, 739 F.3d at 680.

      AFFIRMED.




                                          5